IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00282-CV
 
In
the Interest of T.J.K., a Child,
 
 
 

From the 413th District
Court
Johnson County, Texas
Trial Court No. D200805464
 

O R D E R

 
Appellant’s parental rights to his son
T.J.K. were terminated in a private (non-governmental) action.  Appellant, who
is pro se and asserts his indigence, has filed a motion for the appointment of
counsel in this appeal, arguing that the termination of parental rights
involves fundamental rights.
            However, no statutory right
exists to appointed counsel in a private termination suit.  See In re J.C.,
250 S.W.3d 486, 489 (Tex. App.—Fort Worth 2008, pet. denied), cert. denied,
Rhine v. Deaton, 130 S. Ct. 357 (2009).  Accordingly, the motion for
appointment of counsel in this appeal is denied.
 
PER CURIAM
 
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Motion denied
Order issued
and filed September 1, 2010
Do not publish




 


able judgment.
            The unique provisions of section
263.405 apply only to the “appeal of a final order rendered under [Chapter 263,
Subchapter E].”  Tex. Fam. Code Ann.
§ 263.405(a).  Thus, it may be argued that the Department’s “First Amended
Petition” was in fact an original suit affecting the parent-child relationship
governed primarily by Chapter 161 of the Family Code and that the provisions of
Chapter 263 do not apply.  Regardless, because the judgment terminates the
mother’s parental rights, this appeal is accelerated.  See Tex. Fam. Code Ann. § 109.002(a)
(Vernon 2002), § 263.405(a).
            Accordingly, the parties are directed
to provide supplemental briefs on the issue of whether this appeal is governed
by section 263.405.  The appellant’s brief shall be filed within 10 days after
the date of this Order.  The Department’s brief shall be filed within 10 days
after the appellant’s.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray not participating)
Order issued and filed
August 13, 2008
Do not publish
[CV06]